Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (i.e., a single and specific complex as Wnt and methyl-β-cyclodextrin); Species B (i.e., a single and specific stem cell as embryonic stem cells); and Species C (i.e., a single and specific kosmotrope as trehalose) in the reply filed on August 3, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1-27 were originally filed on May 13, 2020. 
The amendment received on May 13, 2020, canceled claims 6-7, 12, 18, and 25-27;  and amended claims 3-5, 8-10, 14-15, 17, 20, and 24.  The amendment received on August 3, 2020, amended claims 3, 9, and 20.
Claims 1-5, 8-11, 13-17, and 19-24 are currently pending and claims 1-5, 9-11, 13-17, 19-24 are under consideration as claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 3, 2022.

Priority
The present application claims status as a 371 (National Stage) of PCT/US2018/061563 filed November 16, 2018, and claims priority under 119(e) to U.S. Provisional Application No. 62/587,338 filed on November 16, 2017. 

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on May 2, 2021, is being considered by the examiner. 

Drawings
The drawings; in particular, Figure 2, is objected to because “trehaloze” is misspelled.  Figure 2 should indicate “trehalose”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9 does not end in a period.  It is respectfully requested that claim 9 ends with a period in order to be grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 is dependent upon claim 12, which is cancelled.  As such, it is unclear which claim upon which claim 13 should be dependent upon.  Therefore, an ordinary skilled artisan would be unable to ascertain the metes and bounds of the presently claimed invention with respect to the dependency of claim 13. 
Please note that the Examiner is interpreting that claim 13 is dependent upon claim 10 in order to advance prosecution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1-4, 9, 17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett WO 2013/040309 A2 published on March 21, 2013, in view of Wiltkowski et al., Protein Expr. Purif., 22 pages (2015) (cited in the IDS received on 5/2/21), Bielefeld et al., Cell. Mol. Life Sci. 70:2059-2081 (2013), Gainer WO 2009/058399 A1 published on May 7, 2009, alone or as evidenced by, Matencio et al., Pharmaceuticals 13:20 pages (2020), and “Glycerin Uses (C3H8O3) – Properties, Structure of Glycerin with FAQs & Videos,” available online at https://byjus.com/chemistry/glycerin/, 14 pages (accessed on 10/18/22) (hereinafter referred to as the “Glycerin article”).  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 1-4 and 9, with respect to a method of promoting tissue regeneration in a tissue in need thereof by exposing a tissue to a composition comprising a complex of a lipid-modified protein such as a Wnt protein and a cyclodextrin as recited in instant claim 1; with respect to where the cyclodextrin is methyl-β-cyclodextrin as recited in instant claim 2; with respect to where the cyclodextrin is a chemically modified cyclodextrin, modified by methylation as recited in instant claim 3; with respect to where the cyclodextrin is methyl-β-cyclodextrin as recited in instant claim 4; and with respect to where the composition comprises soluble proteins secreted by cells during harvesting of the lipid-modified proteins as recited in instant claim 9:
	Bennett teaches Wnt compositions and therapeutic methods for promoting muscle regeneration by promoting stem cell expansion and muscle hypertrophy (Bennett specification, pg. 2, 4th paragraph).  Bennett teaches that administration (note: administration necessarily constitutes exposing because administration of a product to promote tissue formation must result from the product being in contact with the tissue to be formed) of lipidated Wny7a polypeptide that is subsequently post-translationally modified by lipidation, significantly increased satellite stem cell numbers in vitro and in vivo, and promoted tissue formation in vivo, leading to enhanced repair and regeneration in injured and diseased muscle tissue (Bennett specification, pg. 26, 3rd paragraph).  Broadly speaking, Bennett teaches that the composition promotes tissue formation, regeneration maintenance or repair (Bennett specification, pg. 9, last paragraph).
Bennett seeks to improve the solubility of Wnt polypeptides while retaining this Wnt biological activity since Wnts are secreted glycoproteins that are found to be hydrophobic and are believed to be post-translationally modified by addition of a lipid moiety at a conserved cysteine residue and a conserved serine residue (Bennett specification, pg. 2, 2nd paragraph; pg. 17, 1st paragraph).  Lipidation and the low solubility of lipidated Wnts are associated with low production yields when detergents are not used during formulation (Bennett specification, pg. 2, 2nd paragraph).  As such, Bennett teaches that Wnts are lipid-modified, but seeks to improve solubility of Wnts in order to promote tissue formation, regeneration, maintenance, and repair (Bennett specification, pg. 2, 3rd paragraph; pg. 9, last paragraph; pg. 17, 1st paragraph; pg. 46, last paragraph to pg. 47, 1st paragraph).  Although Bennett teaches that the Wnt polypeptide is modified in order to remove one or more lipidation sites such as an N-terminal deletion of at least 50 N-terminal amino acids and/or a C-terminal deletion of 1-50 amino acids (Bennett specification, pg. 2, last paragraph to pg. 3, 11th paragraph; pg. 6, 3rd to 5th paragraph; pg. 32, 1st to 2nd paragraph), the instantly claimed lipid-modified protein encompasses any lipid-modified protein thereby encompassing a Wnt protein that has one removed lipidation site, but maintains other lipidation sites.  Moreover, Bennett teaches that the Wnt polypeptide is an isolated Wnt7a polypeptide that retains non-canonical Wnt7a signaling activity, has improved production yield compared to a naturally occurring Wnt7a polypeptide, and has improved secretory properties compared to a naturally occurring Wnt7a polypeptide (Bennett specification, pg. 6, last paragraph to pg. 7, 1st to 2nd paragraphs ).  Other human Wnt proteins encompassed include Wnt3a (Bennett specification, pg. 27, 4th paragraph).  Many Wnts are also palmitoylated at the first conserved cysteine, C77 in Wnt3a (Bennett specification, pg. 28, 1st paragraph).  Wnt3a also is modified with palmitoleic acid at a conserved serine, S209 (Bennett specification, pg. 28, 1st paragraph).  As such, a Wnt3a polypeptide that comprises an N-terminal deletion of 50 N-terminal amino acids and/or a C-terminal deletion of 50 C-terminal amino acids thereby contains the two conserved residues that have a palmitoyl moiety thereby constituting a lipid-modified Wnt protein.  
	Furthermore, Bennett teaches that the Wnt polypeptide is a polypeptide variant (Bennett specification, pg. 37, 2nd paragraph).  Polypeptide variants include glycosylated forms, aggregative conjugates with other molecules, and covalent conjugates with unrelated chemical moieties, e.g., pegylated molecules (Bennett specification, pg. 40, 1st paragraph).  Additionally, Bennett teaches fusion polypeptides comprising a truncated Wnt polypeptide fused to a heterologous polypeptide, either directly, via a peptide linker, or via a biocompatible polymer or unrelated chemical moieties (Bennett specification, pg. 47, 2nd paragraph; pg. 50, 3rd paragraph).  Examples of non-peptide polymers that can be used to link two polypeptides include PEG, polyvinyl alcohol, oligosaccharides, dextran, biodegradable polymers, and lipid polymers (Bennett specification, pg. 50, 3rd paragraph).  Therefore, the teachings of Bennett teach a method of promoting tissue regeneration by exposing a tissue to a composition comprising a lipid-modified Wnt polypeptide conjugated to an unrelated chemical moiety or fused to a heterologous polypeptide via a polymeric linker such as an oligosaccharide.   
	However, Bennett does not expressly teach that the non-peptide polymer is methyl-β-cyclodextrin. Note that the instantly claimed “complex” is not limited to a type of bond between the lipid-modified protein and cyclodextrin, and thus, encompasses covalent and non-covalent complexes.  
	Wiltkowski et al. teaches that a persistent problem observed with isolated Wnt preparations relates to its propensity to aggregate in the absence of detergent (See Wiltkowski article, pg. 8, last paragraph) thereby resulting in low production yield (See Wiltkowski article, pg. 9, 1st paragraph).  In order to determine whether there is a reagent capable of sequestering the highly exposed hydrophobic fatty acyl chain in the N-terminal region of Wnt3a, Wiltkowski et al. examined whether methyl-β-cyclodextrin could achieve this desired result (See Wiltkowski article, pg. 8, last paragraph).  Although CHAPS (i.e., a detergent) was most efficient at retaining Wnt3a solubility and activity, Wiltkowski et al. found that methyl-β-cyclodextrin showed a positive effect compared to TBS alone, especially in terms of activity (See Wiltkowski article, pg. 8, last paragraph).  Wiltkowski et al. concluded that methyl-β-cyclodextrin is protective against Wnt3a aggregation (See Wiltkowski article, pg. 8, last paragraph).
	Furthermore, Wiltkowski et al. teaches that methyl-β-cyclodextrin significantly increased the amount of soluble Wnt3a in conditioned medium (See Wiltkowski article, pg. 10, last paragraph).  Although, Wiltkowski et al. acknowledges an alternative explanation, the researchers hypothesized that methyl-β-cyclodextrin interacts indirectly with Wnt, promoting its solubility (See Wiltkowski article, pg. 10, last paragraph).  This improved solubility results due to the methyl-β-cyclodextrin providing a cage for the fatty acyl chain of the palmitoleoyl moiety that is exposed at one end of the protein, and thus, leading to enhanced solubility of monomeric, biologically active Wnt (See Wiltkowski article, pg. 10, last paragraph).  Although, Wiltkowski et al. teaches that the overall yield of Wnt was suboptimal, the researchers suggest that Wnt3a can be stabilized by interaction with methyl-β-cyclodextrin in the absence of detergent (See Wiltkowski article, pg. 10, last paragraph to pg. 11, 1st paragraph).  Therefore, Wiltkowski et al. suggests that methyl-β-cyclodextrin improves solubility of Wnt proteins without affecting biological activity and protects Wnt proteins against aggregation.  As evidenced by Matencio et al., cyclodextrins are oligosaccharides (See Matencio article, pg. 1, 1st paragraph). Thus, given that Bennett seeks to improve the solubility of Wnt polypeptides while retaining this Wnt biological activity and teaches that the Wnt polypeptide can be conjugated to unrelated chemical moieties or can be linked to another polypeptide via a polymeric linker such as oligosaccharides, an ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize methyl-β-cyclodextrin as the unrelated chemical moiety or polymeric linker thereby improving the solubility of the Wnt polypeptide and protecting the Wnt polypeptide against aggregation as further articulated below.  Therefore, the combined teachings of Bennett and Wiltkowski et al. suggest a method of promoting tissue regeneration in a tissue in need thereof by exposing the tissue to a composition comprising a complex of a lipid-modified protein and a cyclodextrin such as methyl-β-cyclodextrin as recited in instant claims 1-4.  
Furthermore, Bennett teaches that the Wnt polypeptide can be prepared by a variety of expression vector/host systems that are known and may be utilized to contain and express polynucleotide sequences including mammalian cell systems (See Bennett specification, pg. 56, 3rd paragraph) thereby constituting where the Wnt polypeptide is harvested by cells.  Moreover, the complex of the lipid-modified Wnt polypeptide and methyl-β-cyclodextrin improves the solubility of the lipid-modified Wnt polypeptide as suggested by the combination of Bennett and Wiltkowski et al. such that the lipid-modified Wnt polypeptide constitutes a soluble protein as recited in instant claim 9. 

	For claim 1, with respect to where the tissue is epidermis, dermis, skin sensory receptors, skin appendages, hair, nails, sebaceous glands, sweat glands, or arrector pili muscles:
	As discussed supra for claim 1, although Bennett teaches specific embodiments of promoting muscle regeneration, Bennett broadly teaches that the composition promotes tissue formation, regeneration maintenance or repair (Bennett specification, pg. 9, last paragraph; pg. 64, 5th paragraph).  
	However, Bennett does not expressly teach that the tissue to be regenerated is epidermis, dermis, skin sensory receptors, skin appendages, hair, nails, sebaceous glands, sweat glands, or arrector pili muscles.
	Bielefeld et al. reviews the roles of several key developmental signaling pathways including the Wnt/β-catenin pathway in cutaneous wound repair (See Bielefeld article, abstract; pg. 2059, col. 2, 1st paragraph).  Bielefeld et al. teaches that the Wnt/β-catenin pathway is involved in reconstitution of the dermis and hair follicles (See Bielefeld article, Table 2), and construction of epithelial structures (See Bielefeld article, pg. 2063, col. 2, 2nd paragraph).  Plus, Wnts are important mediators of skin development, participating in various processes from development of the dermis to the formation of skin appendages such as hair (See Bielefeld article, pg. 2063, col. 1, last paragraph).  Therefore, the teachings of Bielefeld et al. suggest that exposing dermal tissue, or a skin appendage such as hair to the composition of Bennett and Wiltkowski et al. would promote tissue regeneration of the epidermis tissue, dermal tissue, or the skin appendage such as hair as recited in instant claim 1.  
	
	For claims 17 and 22, with respect to where the method further comprises at least one kosmotrope as recited in instant claim 17; and with respect to where the topical composition further comprises at least one kosmotrope as recited in instant claim 22:
Bennett also teaches that the composition comprises a pharmaceutically-acceptable salt, carrier or excipient (Bennett specification, pg. 9, 6th paragraph; pg. 58, 2nd paragraph).  Pharmaceutically acceptable carrier, diluent, or excipient includes without limitation any adjuvant, carrier, excipient glidant, sweetening agent, diluent, preservative, dye/colorant, flavor enhancer, surfactant, wetting agent, dispersing agent, suspending agent, stabilizer, isotonic agent, solvent, or emulsifier that has been approved by the FDA as being acceptable for use in humans or domestic animals (Bennett specification, pg. 58, 3rd paragraph).  Examples include sugars such as lactose, glucose and sucrose, starches, cellulose, gelatin, oils, glycols, polyols such as glycerin, isotonic saline, pyrogen-free water, etc. (Bennett specification, pg. 58, last paragraph to pg. 59, 1st paragraph).  As evidenced by Gainer, glycerol is a known kosmotrope (Gainer specification, pg. 7, last paragraph).  Moreover, as evidenced by the Glycerin reference, glycerin is also known as glycerol (See Glycerin article, pg. 1).  Pursuant to MPEP 2112.01(II), “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Therefore, since Bennett teaches that the pharmaceutically acceptable carrier, diluent, or excipient can be glycerin (i.e., glycerol), it would necessarily follow that Bennett teaches where the composition further comprises a kosmotrope because glycerol necessarily functions as a kosmotrope.  Thus, the teachings of Bennett satisfy the claim limitations as recited in instant claims 17 and 22. 

For claims 19 and 23, with respect to where the kosmotrope is trehalose:
As discussed supra for claims 17 and 22, Bennett teaches where the pharmaceutically acceptable carrier, diluent, or excipient can be glycerin (i.e., glycerol), which is a known kosmotrope.  
Gainer teaches other examples of kosmotropes including trehalose (Gainer specification, pg. 7, last paragraph).  Therefore, an ordinary skilled artisan would substitute trahalose as the pharmaceutically acceptable carrier, diluent, or excipient instead of glycerin as further articulated below.  

For claim 20, with respect to where the composition is a topical composition comprising the complex of lipid-modified proteins and the cyclodextrin:
Bennett teaches that the compositions can be delivered by intranasal sprays (Bennett specification, pg. 62, last paragraph).  As such, the teachings of Bennett satisfy where the composition is a topical composition as recited in instant claim 20. 

For claim 21, with respect to where the topical composition is in an aqueous formulation:
As discussed supra for claim 17, Bennett also teaches that the composition comprises a pharmaceutically-acceptable salt, carrier or excipient (Bennett specification, pg. 9, 6th paragraph; pg. 58, 2nd paragraph).  Pharmaceutically acceptable carrier, diluent, or excipient includes without limitation any adjuvant, carrier, excipient glidant, sweetening agent, diluent, preservative, dye/colorant, flavor enhancer, surfactant, wetting agent, dispersing agent, suspending agent, stabilizer, isotonic agent, solvent, or emulsifier that has been approved by the FDA as being acceptable for use in humans or domestic animals (Bennett specification, pg. 58, 3rd paragraph).  Examples include sugars such as lactose, glucose and sucrose, starches, cellulose, gelatin, oils, glycols, polyols such as glycerin, isotonic saline, pyrogen-free water, etc. (Bennett specification, pg. 58, last paragraph to pg. 59, 1st paragraph).   As such, the pharmaceutically acceptable carrier, diluent or excipient encompasses pyrogen-free water thereby constituting an aqueous composition comprising the complex of claim 1.  Thus, the teachings of Bennett satisfy the claim limitation as recited in instant claim 21. 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Bennett does not expressly teach exposing a tissue to a composition comprising a complex of lipid-modified proteins such as Wnt and a cyclodextrin such as methyl-β-dextrin as recited in instant claims 1-4.  However, the teachings of Wiltkowski et al. cure this deficiency by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
	Bennett does not expressly teach where the tissue is dermal tissue or a skin appendage such as hair as recited in instant claim 1.  However, the teachings of Bielefeld et al. cure this deficiency by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
Bennett does not expressly teach where the composition further comprises trehalose as recited in instant claims 19 and 23.  However, the teachings of Gainer cure this deficiency by constituting the simple substitution of one known element for another to obtain predictable results pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to exposing a tissue to a composition comprising a complex of lipid-modified proteins such as Wnt and a cyclodextrin such as methyl-β-dextrin as recited in instant claims 1-4, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Bennett and expose muscle tissue to a composition comprising a lipid-modified Wnt polypeptide having one removed lipidation site but retaining other lipidations sites conjugated to methyl-β-cyclodextrin as an unrelated chemical moiety or polymeric linker where such conjugation to methyl-β-cyclodextrin improves the solubility of the Wnt polypeptide and protects the Wnt polypeptide against aggregation in order to regenerate the muscle tissue.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because methyl-β-cyclodextrin was known to improve the solubility of Wnts proteins and protect Wnts proteins against aggregation as taught by Wiltkowski et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the composition comprising a lipid-modified Wnt protein conjugated to an unrelated chemical moiety or fused to a heterologous polypeptide via a polymeric linker such as an oligosaccharide of Bennett was used to promote muscle tissue regeneration by improving the solubility of the Wnt protein.  Therefore, substituting methyl-β-cyclodextrin as the unrelated chemical moiety or polymeric linker would support the improvement of the Wnt polypeptide’s solubility and the protection of the Wnt polypeptide against aggregation thereby promoting muscle tissue regeneration by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

With respect to where the tissue is dermal tissue or a skin appendage such as hair as recited in instant claim 1, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Bennett and expose epidermal tissue, dermal tissue, or a skin appendage such as a hair follicle instead of muscle tissue to a composition comprising a lipid-modified protein such as Wnt and a cyclodextrin in order to promote regeneration of the dermal tissue or hair follicle.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the Wnt/β-catenin pathway was known to promote wound repair by being involved in reconstitution of the dermis and hair follicles as well as construction of epithelial structures as taught by Bielefeld et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the composition comprising a lipid-modified Wnt protein of Bennett was used to promote tissue regeneration, in particular, muscle tissue, and therefore, exposing epidermal tissue, dermal tissue, or a skin appendage such as a hair follicle instead of muscle tissue to the composition would support the promotion of epidermal, dermal, or hair follicle regeneration by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

With respect to where the composition further comprises trehalose as recited in instant claims 19 and 23, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Bennett and substitute trehalose as the pharmaceutically acceptable carrier, diluent, or excipient instead of glycerin given that both trehalose and glycerin are known kosmotropes that are effective in enhancing diffusion.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because trehalose and glycerin were known to be kosmotropes that are effective in enhancing diffusion as taught by Gainer.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the composition comprising a lipid-modified Wnt protein of Bennett comprised a pharmaceutically acceptable carrier, diluent, or excipient such as glycerin, and therefore, substituting trehalose as the pharmaceutically acceptable carrier, diluent, or excipient instead of glycerin would support the effective enhancement of diffusion of the composition by constituting the simple substitution of one known element for another to obtain predictable results pursuant to KSR.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett WO 2013/040309 A2 published on March 21, 2013, in view of Wiltkowski et al., Protein Expr. Purif., 22 pages (2015) (cited in the IDS received on 5/2/21), Bielefeld et al., Cell. Mol. Life Sci. 70:2059-2081 (2013), Gainer WO 2009/058399 A1 published on May 7, 2009, alone or as evidenced by, Matencio et al., Pharmaceuticals 13:20 pages (2020), and “Glycerin Uses (C3H8O3) – Properties, Structure of Glycerin with FAQs & Videos,” available online at https://byjus.com/chemistry/glycerin/, 14 pages (accessed on 10/18/22) (hereinafter referred to as the “Glycerin article”), as applied to claim 1 above, and further in view of Ng et al., Biophys. J. 111:418-429 (2016), as applied to claim 5 herewith.  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 1, please see discussion of Bennett, Wiltkowski et al., Bielefeld et al., and Matencio et al. above. 

For claim 5, with respect to where the lipid-modified proteins comprise one or more Wnt or Hedgehog (Hh) proteins associated with a cell membrane lipid:
As discussed supra for claim 1, Bennett seeks to improve the solubility of Wnt polypeptides while retaining this Wnt biological activity since Wnts are secreted glycoproteins that are found to be hydrophobic and are believed to be post-translationally modified by addition of a lipid moiety at a conserved cysteine residue and a conserved serine residue (Bennett specification, pg. 2, 2nd paragraph; pg. 17, 1st paragraph).  Lipidation and the low solubility of lipidated Wnts are associated with low production yields when detergents are not used during formulation (Bennett specification, pg. 2, 2nd paragraph).  As such, Bennett teaches that Wnts are lipid-modified, but seeks to improve solubility of Wnts in order to promote tissue formation, regeneration, maintenance, and repair (Bennett specification, pg. 2, 3rd paragraph; pg. 9, last paragraph; pg. 17, 1st paragraph; pg. 46, last paragraph to pg. 47, 1st paragraph).  Bennett teaches that the Wnt polypeptide is modified in order to remove one or more lipidation sites such as an N-terminal deletion of at least 50 N-terminal amino acids and/or a C-terminal deletion of 1-50 amino acids (Bennett specification, pg. 2, last paragraph to pg. 3, 11th paragraph; pg. 6, 3rd to 5th paragraph; pg. 32, 1st to 2nd paragraph), the instantly claimed lipid-modified protein encompasses any lipid-modified protein thereby encompassing a Wnt protein that has one removed lipidation site, but maintains other lipidation sites.  
Moreover, Bennett teaches that the Wnt polypeptide is an isolated Wnt7a polypeptide that retains non-canonical Wnt7a signaling activity, has improved production yield compared to a naturally occurring Wnt7a polypeptide, and has improved secretory properties compared to a naturally occurring Wnt7a polypeptide (Bennett specification, pg. 6, last paragraph to pg. 7, 1st to 2nd paragraphs ).  Other human Wnt proteins encompassed include Wnt3a (Bennett specification, pg. 27, 4th paragraph).  Many Wnts are also palmitoylated at the first conserved cysteine, C77 in Wnt3a (Bennett specification, pg. 28, 1st paragraph).  Wnt3a also is modified with palmitoleic acid at a conserved serine, S209 (Bennett specification, pg. 28, 1st paragraph).  As such, the teachings of Bennett encompass where a Wnt3a polypeptide comprises where one or both palmitoyl moieties are removed.
Furthermore, Bennett teaches that the Wnt polypeptide is a polypeptide variant (Bennett specification, pg. 37, 2nd paragraph).  Polypeptide variants include glycosylated forms, aggregative conjugates with other molecules, and covalent conjugates with unrelated chemical moieties, e.g., pegylated molecules (Bennett specification, pg. 40, 1st paragraph).  Additionally, Bennett teaches fusion polypeptides comprising a truncated Wnt polypeptide fused to a heterologous polypeptide, either directly, via a peptide linker, or via a biocompatible polymer or unrelated chemical moieties (Bennett specification, pg. 47, 2nd paragraph; pg. 50, 3rd paragraph).  Examples of non-peptide polymers that can be used to link two polypeptides include PEG, polyvinyl alcohol, oligosaccharides, dextran, biodegradable polymers, and lipid polymers (Bennett specification, pg. 50, 3rd paragraph).
However, Bennett does not expressly teach where the Wnt polypeptide is associated with a cell membrane lipid. 
Ng et al. teaches that palmitoylation of Wnt3 by Porcupine, a membrane-bound O-acyltransferase, at positions C77 and S209 of Wnt3 plays a significant role in the intracellular membrane trafficking of Wnt3 and subsequently, its secretion in live zebrafish embryos, where chemical inhibition of Porcupine reduced the membrane-bound and secreted fractions of Wnt3 (See Ng article, abstract; pg. 418, col. 2, last paragraph).  Ng et al. determined that the membrane organization of functionally active Wnt3-EGFP (i.e., a fusion protein)  and the role of palmitoylation in its organization (See Ng article, abstract) where palmitoylation of proteins is vital for their membrane targeting, binding, and localization into plasma membrane domains and their respective functionalities (See Ng article, pg. 418, col. 2, last paragraph).  Ng et al. found that at the plasma membrane in vivo, Wnt3 is associated with cholesterol-dependent domains where this association is reduced in the presence of a Porcupine inhibitor thereby confirming the importance of palmitoylation of Wnt3 for its association with cholesterol-dependent domains (See Ng article, abstract).  Reduction of membrane cholesterol also results in a decrease of Wnt3 association with cholesterol-dependent domains in live zebrafish (See Ng article, abstract).  Therefore, Ng et al. demonstrates that Wnt3 is associated with cholesterol-dependent domains (See Ng article, abstract).  Thus, Ng et al. suggests that Wnt3 is associated with a cell membrane lipid, i.e., cholesterol, thereby suggesting the claim limitation as recited in instant claim 5.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Bennett does not expressly teach where the lipid-modified proteins comprise Wnt proteins associated with a cell membrane lipid as recited in instant claim 5.  However, the teachings of Ng et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the lipid-modified proteins comprise Wnt proteins associated with a cell membrane lipid as recited in instant claim 5, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Bennett and utilize a Wnt polypeptide comprising at least one removed lipidation site that is associated with cholesterol as the lipid-modified protein in order to promote tissue regeneration.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because palmitoylated Wnt was known to associate with cholesterol in the cell membrane as taught by Ng et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the composition comprising a lipid-modified Wnt polypeptide having a removed lipidation site but retaining other lipidation sites of Bennett was used for tissue regeneration, and therefore, the presence of the other lipidation site would support the association of the Wnt polypeptide with cholesterol by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 10-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett WO 2013/040309 A2 published on March 21, 2013, in view of Wiltkowski et al., Protein Expr. Purif., 22 pages (2015) (cited in the IDS received on 5/2/21), Bielefeld et al., Cell. Mol. Life Sci. 70:2059-2081 (2013), Gainer WO 2009/058399 A1 published on May 7, 2009, alone or as evidenced by, Matencio et al., Pharmaceuticals 13:20 pages (2020), and “Glycerin Uses (C3H8O3) – Properties, Structure of Glycerin with FAQs & Videos,” available online at https://byjus.com/chemistry/glycerin/, 14 pages (accessed on 10/18/22) (hereinafter referred to as the “Glycerin article”), as applied to claim 1 above, and further in view of West et al. US 2010/0184033 A1 published on July 22, 2010, as applied to claims 10-11 and 13-16 herewith.  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 1, please see discussion of Bennett, Wiltkowski et al., Bielefeld et al., and Matencio et al. above. 

	For claims 10-11 and 13-16, with respect to where the lipid-modified protein is harvested from a population of stem cells as recited in instant claim 10; with respect to where the stem cells are embryonic stem cells (ESCs) as recited in instant claim 11; with respect to the where the stem cells are human stem cells as recited in instant claim 13; with respect to where the stem cells are genetically engineered to overexpress Wnt as recited in instant claim 14; with respect to where the stem cells are genetically engineered to be immortal as recited in instant claim 15; and with respect to where the stem cells are genetically engineered to express telomerase reverse transcriptase (hTERT) as recited in instant claim 16:
	Bennett teaches compositions comprising polynucleotides encoding the lipid-modified Wnt polypeptide (See Bennett specification, pg. 56, 3rd paragraph).  A variety of expression vector/host systems are known and may be utilized to contain and express polynucleotide sequences including mammalian cell systems (See Bennett specification, pg. 56, 3rd paragraph).  Bennett also teaches that control elements or regulatory sequences present in an expression vector are those non-translated regions of the vector – enhancers, promoters, 5’ and 3’ untranslated regions – which interact with host cellular proteins to carry out transcription and translation (See Bennett specification, pg. 56, 4th paragraph).  Specific initiation signals may also be used to achieve more efficient translation of sequences encoding a polypeptide of interest (See Bennett specification, pg. 56, 4th paragraph).  Mammalian cells used to express the Wnt polypeptide include immortalized cells, which have specific cellular machinery and characteristic mechanisms for post-translational activities may be chosen to ensure the high expression and correct modification and processing of the foreign protein (See Bennett specification, pg. 56, last paragraph to pg. 57, 1st paragraph).  As such, Bennett teaches means to genetically engineer cells to overexpress Wnt as recited in instant claim 14 where the cells are genetically engineered to be immortal as recited in instant claim 15.
	However, Bennett does not expressly teach that the cells are human embryonic stem cells that are genetically engineered to express hTERT.  
	West et al. teaches compositions of cell populations comprising human embryonic stem cells where the cell populations possess reduced differentiation potential compared to the original pluripotent stem cells and where the populations are capable of being propagated (See West specification, paragraph [0016], [0018], [0023]).  The initial pluripotent stem cells may express the catalytic component of hTERT such as when the cells are ES cell lines (See West specification, paragraph [0141], [0143]).  Expression of the hTERT component then allows for the differentiated cell clones generated to be constitutively immortal or conditionally immortal (See West specification, paragraph [0143]).  Furthermore, West et al. teaches that the cell populations such as human embryonic stem cells can be used for the production of specific ligands, grown factors, differentiation factors, inhibitors, etc., that can be used in basic research applications as well as for in vivo therapies (See West specification, paragraph [0262]).  For example, a cell population that produces significant levels of Wnt may be used as a cell source to purify this factor (See West specification, paragraph [0262]).  This can be especially important for factors that have specific modifications, e.g., lipidation, that impact the function of these factors and that are not present when they are produced in alternative cells (See West specification, paragraph [0262]).  Therefore, the immortalized human ES cells of West et al. can be used to produce the lipid-modified Wnt polypeptides of Bennett where the lipid-modified Wnt polypeptides are harvested from the immortalized human ES cells of West et al. as recited in instant claims 10-11 and 13-16.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Bennett does not expressly teach where the lipid-modified protein is harvested from a population of stem cells as recited in instant claim 10, where the stem cells are embryonic stem cells (ESCs) as recited in instant claim 11, where the stem cells are human stem cells as recited in instant claim 13, where the stem cells are genetically engineered to overexpress Wnt as recited in instant claim 14, where the stem cells are genetically engineered to be immortal as recited in instant claim 15, and where the stem cells are genetically engineered to express telomerase reverse transcriptase (hTERT) as recited in instant claim 16.  However, the teachings of West et al. cure these deficiencies by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the lipid-modified protein is harvested from a population of stem cells as recited in instant claim 10, where the stem cells are embryonic stem cells (ESCs) as recited in instant claim 11, where the stem cells are human stem cells as recited in instant claim 13, where the stem cells are genetically engineered to overexpress Wnt as recited in instant claim 14, where the stem cells are genetically engineered to be immortal as recited in instant claim 15, and where the stem cells are genetically engineered to express telomerase reverse transcriptase (hTERT) as recited in instant claim 16, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Bennett and produce and harvest lipid-modified Wnt polypeptides having a removed lipidation site but retaining other lipidation sites from immortalized human ES cells genetically engineered to express hTERT and overexpress the lipid-modified Wnt polypeptide.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because lipid-modified Wnt proteins were known to be produced and harvested from immortalized human ES cells genetically engineered to express hTERT as taught by West et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the composition comprising a lipid-modified Wnt polypeptide having a removed lipidation site but retaining other lipidation sites of Bennett was produced in immortalized mammalian cell systems genetically engineered to overexpress the desired lipid-modified Wnt polypeptide, and therefore, substituting immortalized human ES cells genetically engineered to express hTERT as the mammalian cell system would support the production and harvest of the lipid-modified Wnt polypeptides by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett WO 2013/040309 A2 published on March 21, 2013, in view of Wiltkowski et al., Protein Expr. Purif., 22 pages (2015) (cited in the IDS received on 5/2/21), Bielefeld et al., Cell. Mol. Life Sci. 70:2059-2081 (2013), Gainer WO 2009/058399 A1 published on May 7, 2009, alone or as evidenced by, Matencio et al., Pharmaceuticals 13:20 pages (2020), and “Glycerin Uses (C3H8O3) – Properties, Structure of Glycerin with FAQs & Videos,” available online at https://byjus.com/chemistry/glycerin/, 14 pages (accessed on 10/18/22) (hereinafter referred to as the “Glycerin article”), as applied to claims 1 and 20 above, and further in view of Anton Paar, “Viscosity and pH in One Step – Quality Parameters for Nasal Sprays,” available online at chrome-extension://efaidnbmnnnibpcajpcglclefindmkaj/https://www.hpcimedia.com/images/PDF/Viscosity_and_pH_of_Nasal_Sprays.pdf, 3 pages (first available 2015) (hereinafter referred to as the “Anton Paar reference”), as applied to claim 24 herewith.  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 1, please see discussion of Bennett, Wiltkowski et al., Bielefeld et al., and Matencio et al. above. 

	For claim 24, with respect to where the pH of the topical composition is between about 4.5 and about 8.0:
As discussed supra for claim 20, Bennett teaches that the compositions can be delivered by intranasal sprays (Bennett specification, pg. 62, last paragraph).  
However, Bennett does not expressly teach the pH of the intranasal spray.  
The Anton Paar reference teaches that there has been growing interest in developing nasal drug delivery systems as an alternative to oral or injectable dosage forms including small molecular weight drugs, peptides, proteins and vaccines (See Anton Paar reference, pg. 1, col. 1, 1st paragraph).  When formulating aqueous nasal spray products, Anton Paar teaches that it is critical to control properties such as viscosity, pH value, buffer capacity and osmolality (See Anton Paar reference, pg. 1, col. 1, 3rd paragraph).  The optimal range for pH value of a nasal spray formulation is suggested to be between 4.5 and 6.5 (See Anton Paar reference, pg. 1, col. 1, 4th paragraph) thereby falling within the instantly claimed pH range recited in instant claim 24.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Bennett does not expressly teach where the pH of the topical composition is between about 4.5 and about 8.0 as recited in instant claim 24.  However, the teachings of the Anton Paar reference cure these deficiencies by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the pH of the topical composition is between about 4.5 and about 8.0 as recited in instant claim 24, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Bennett and formulate a composition comprising a lipid-modified Wnt polypeptide as a intranasal spray having a pH between 4.5 and 6.5.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because pH was known to be a critical parameter to control for nasal sprays where the pH of nasal sprays was known to be between 4.5 and 6.5 as taught by the Anton Paar reference.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the composition comprising a lipid-modified Wnt polypeptide of Bennett was known to be formulated as an intranasal spray, and therefore, formulating the composition as an intranasal spray at a pH between 4.5 and 6.5 would support administration of the composition intranasally by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 10-11, 13-17, 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, 26, and 31 of copending Application No. 16/461,752 (Nistor US Publication No. 2019/03571545 A1) (cited in the IDS received on 5/2/21) in view of Bennett WO 2013/040309 A2 published on March 21, 2013, Gainer WO 2009/058399 A1 published on May 7, 2009, and Anton Paar, “Viscosity and pH in One Step – Quality Parameters for Nasal Sprays,” available online at chrome-extension://efaidnbmnnnibpcajpcglclefindmkaj/https://www.hpcimedia.com/images/PDF/Viscosity_and_pH_of_Nasal_Sprays.pdf, 3 pages (first available 2015) (hereinafter referred to as the “Anton Paar reference”).
Nistor claims: 

    PNG
    media_image1.png
    191
    635
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    168
    629
    media_image2.png
    Greyscale

(See Nistor claims 26 and 31).  As such, ‘752 encompasses instant claims 1 and 5.  ‘752 also claims where the cyclodextrin is methyl-β-cyclodextrin (See Nistor claims 2-4) thereby encompassing instant claims 2-4.  The lipid-modified proteins are harvested from a population of stem cells (See Nistor claim 9) where the stem cells are embryonic stem cells (See Nistor claim 10) where the stem cells are mammalian or human stem cells (See Nistor claims 11-12) where the stem cells are genetically engineered to overexpress Wnt or Hh proteins, to be immortal, or to express hTERT (See Nistor claims 13-15).  ‘752 claims where the composition further comprises at least one kosmotrope (See Nistor claim 16).  Thus, the ‘752 claimed invention anticipates instant claims 1-5, 10-11, 13-17, and 22. 
	For claims 19 and 23, regarding where the kosmotrope is trehalose, please see discussion of Gainer above.  Moreover, Gainer teaches that proline, trimethylamine N-oxide, ectoine, and trehalose are all kosmotropes (See Gainer specification, pg. 7, last paragraph).  Therefore, an ordinary skilled artisan would be motivated to substitute trehalose as the kosmotrope with a reasonable expectation of success because trehalose is a known kosmotrope.  
	For claims 20-21, regarding the composition being a topical composition that is an aqueous formulation, please see discussion of Bennett above.  As discussed supra, Bennett teaches that the composition can be administered as a intranasal spray and where the composition further comprises a pharmaceutically acceptable carrier, diluent or excipient such as pyrogen-free water.  Thus, an ordinary skilled artisan would be motivated to with a reasonable expectation of success to formulate the composition as an aqueous formulation for topical intranasal administration because topical aqueous formulations were known to comprise the lipid-modified Wnt polypeptide.
	For claim 24, regarding the pH of the topical composition being between about 4.5 and about 8.0, please see discussion of the Anton Paar reference above.  An ordinary skilled artisan would be motivated with a reasonable expectation of success to formulate a topical composition comprising a lipid-modified Wnt polypeptide as an intranasal spray at pH between 4.5 to 6.5 because nasal sprays were known to be formulated at a pH between 4.5 to 6.5.  
	Therefore, the ‘752 claimed invention is not patentably distinct from the instantly claimed invention.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654